DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed 10/05/2022. Claim 6 is amended. Claims 1-6 and 9-20 are currently pending. Claims 1-5 and 10-20 are withdrawn from consideration. 
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 6 and 9 under 35 U.S.C. 102 as being anticipated by Eckhouse et al. (WO 2017/103686) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchand et al. (US 10098651 B2).
Regarding claim 1, Marchand discloses a clot removal device (see Fig. 2-3) for removing a clot from a body vessel (the device is for removing a clot 2200, see Fig. 23A-23H), the clot removal device delivered to the vessel via a catheter (104) and comprising: a pull wire (200); and a stentriever (202) comprising a proximal spiral section (206)(the proximal section 206 is spiral since it is made of struts 410 which twist around the axis 412, see Fig. 5 and col. 19, lines 12-18) and a distal cylindrical body section (208), the distal cylindrical body section configured to expand from a collapsed delivery configuration (the distal cylindrical body section 208 has a collapsed configuration when constrained in catheter 104, see col. 32, line 67- col. 33, line 3) to a pinching configuration (pinching configuration shown in Fig. 2) and an expanded configuration (expanded configuration shown in Fig. 3), in the collapsed delivery configuration, the stentriever and pull wire are inside the catheter (in the collapsed configuration the device 202 and pull wire 200 are inside catheter 104, see col. 32, line 67- col. 33, line 3), in the pinching configuration the stentriever and a portion of the pull wire are outside the catheter (see Fig. 2) and the distal cylindrical body section comprises a first diameter (the distal section 208 necessarily has a diameter in the configuration of Fig. 2), and in the expanded configuration, a distal end of the catheter is configured to contact a proximal end of the clot (Fig. 23-H shows the distal end of the catheter 104 contacting a proximal end of the clot 2200 while the device 202 is in the expanded configuration), wherein the pull wire is affixed to the stentriever proximate a distal end of the stentriever (see col. 17, lines 4-5) such that when the pull wire is retracted proximally in relation to the stentriever, the pull wire retracts the distal end of the stentriever proximally to move only the distal cylindrical body section to a second diameter (the proximal section 206 is self-expanding, so moving the pull wire 200 proximally will cause only the distal cylindrical section 208 to move to a second diameter, see col. 17, lines 19-30 and Fig. 2-3) while a proximal end of the distal cylindrical body section remains distal of the catheter (when the pull wire 200 is retracted to move the cylindrical section 208 to a second diameter, the distal section 208 remains distal of catheter 104, see Fig. 3), the second diameter being greater than the first diameter (the second diameter of the distal section 208 in Fig. 3 is larger than the first diameter shown in Fig. 2).
Regarding claim 9, Marchand discloses the device of claim 6 wherein at least a portion of the spiral section encircles the pull wire (the pull wire 200 extends through the device 202 to connect to the distal section 208 so at least a portion of the proximal section 206 would encircle the pull wire, see Fig. 7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771